DETAILED ACTION
This final Office action is in response to the claims filed on July 19, 2022.
Status of claims: claim 2 is cancelled; claims 10-14 are withdrawn; claims 1, 3-9, and 15 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 3 – “the second window” lacks antecedent basis.
Claim 8, line 41 – “the connector” lacks antecedent basis.
Claim 15, line 35 – “the connector” lacks antecedent basis.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9856691 to Nielsen et al. (hereinafter “Nielsen”).
Nielsen discloses a window system comprising: 
a first window 38 that extends in a first direction; 
the second window 39 that extends in the first direction, and that is offset from the first window in a second direction that is orthogonal to the first direction; and 
a connector (44,51,45,51) that is configured to directly connect the first window and the second window to each other, and that is disposed in an area between the first window and the second window in the second direction, (se FIGS. 3,4)
wherein the window system is configured to be arranged in only two states consisting of: 
a closed state in which the window system is closed and the first window and the second window are parallel in the first direction, panes thereof partly overlap in the second direction, and are connected by the connector, and 
an opened state in which the window system is opened by a disconnection between the first window and the second window at the connector. (claim 1)
Nielsen further discloses wherein the first window includes: a first internal window surface that extends in the first direction; a first external window surface that extends in the first direction, and that is disposed behind the first internal window surface in the second direction that is orthogonal to the first direction; and a first side window surface that extends between the first internal window surface and the first external window surface in the second direction. (claim 3)
Nielsen further discloses wherein the second window includes: a second internal window surface that extends in the first direction, and that is disposed behind the first external window surface of the first window in the second direction; a second external window surface that extends in the first direction, and that is disposed behind the second internal window surface in the second direction; and a second side window surface that extends between the second internal window surface and the second external window surface in the second direction. (claim 4)
Nielsen further discloses wherein the connector includes a first frame, that is configured to support the first window, including: a first internal frame surface that extends in the first direction, and that is configured to support the first internal window surface of the first window; a first external frame surface that extends in the first direction, and that is configured to support the first external window surface of the first window; a first side frame surface that extends between the first internal frame surface and the first external frame surface in the second direction, and that is configured to support the first side window surface of the first window; and a first frame connection component that extends from the first external frame surface in the second direction towards a second internal frame surface of a second frame, and that is configured to connect to the second internal frame surface of the second frame. (see FIG. 4) (claim 5)
Nielsen further discloses wherein the connector includes the second frame, that is configured to support the second window, including: the second internal frame surface that extends in the first direction, and that is configured to support the second internal window surface of the second window; a second external frame surface that extends in the first direction, and that is configured to support the second external window surface of the second window; a second side frame surface that extends between the second internal frame surface and the second external frame surface in the second direction, and that is configured to support the second side window surface of the second window; and a second frame connection component that extends from the second internal frame surface in the second direction towards the first external frame surface of the first frame, and that is configured to connect to the first external frame surface of the first frame. (claim 6)
Nielsen further discloses wherein a first end portion of the first window partially overlaps a second end portion of the second window. (claim 7)
Nielsen discloses a window system comprising: a first window including: a first internal window surface that extends in a first direction; a first external window surface that extends in the first direction, and that is disposed behind the first internal window surface in a second direction that is orthogonal to the first direction; and a first side window surface that extends between the first internal window surface and the first external window surface in the second direction; a second window including: a second internal window surface that extends in the first direction, and that is disposed behind the first external window surface of the first window in the second direction; a second external window surface that extends in the first direction, and that is disposed behind the second internal window surface in the second direction; and a second side window surface that extends between the second internal window surface and the second external window surface in the second direction; a first frame, that is configured to support the first window, including: a first internal frame surface that extends in the first direction, and that is configured to support the first internal window surface of the first window; a first external frame surface that extends in the first direction, and that is configured to support the first external window surface of the first window; a first side frame surface that extends between the first internal frame surface and the first external frame surface, and that is configured to support the first side window surface of the first window; and a first frame connection component that extends from the first external frame surface in the second direction towards a second internal frame surface of a second frame, and that is configured to connect to the second internal frame surface of the second frame; the second frame, that is configured to support the second window, including: the second internal frame surface that extends in the first direction, and that is configured to support the second internal window surface of the second window; a second external frame surface that extends in the first direction, and that is configured to support the second external window surface of the second window; a second side frame surface that extends between the second internal frame surface and the second external frame surface in the second direction, and that is configured to support the second side window surface of the second window; and a second frame connection component that extends from the second internal frame surface in the second direction towards the first external frame surface of the first frame, and that is configured to connect to the first external frame surface of the first frame, wherein the window system is configured to be arranged in only two states consisting of: a closed state in which the window system is closed and the first window and the second window are parallel in the first direction, panes thereof partly overlap in a second direction that is orthogonal to the first direction, and are connected by the connector, and an opened state in which the window system is opened by a disconnection between the first window and the second window at the connector. (claim 8)
Nielsen discloses a window system comprising: a first window including: a first internal window surface that extends in a first direction; a first external window surface that extends in the first direction, and that is disposed behind the first internal window surface in a second direction that is orthogonal to the first direction; and a first side window surface that extends between the first internal window surface and the first external window surface in the second direction; a second window including: a second internal window surface that extends in the first direction, and that is disposed behind the first external window surface of the first window in the second direction; a second external window surface that extends in the first direction, and that is disposed behind the second internal window surface in the second direction; and a second side window surface that extends between the second internal window surface and the second external window surface in the second direction; a first frame, that is configured to support the first window, including: a first internal frame surface that extends in the first direction, and that is configured to support the first internal window surface of the first window; a first external frame surface that extends in the first direction, and that is configured to support the first external window surface of the first window; a first side frame surface that extends between the first internal frame surface and the first external frame surface, and that is configured to support the first side window surface of the first window; and a first frame connection component that extends from the first external frame surface in the second direction towards the second window, and that is configured to connect to the second window; a second frame, that is configured to support the second window, including: a second external frame surface that extends in the first direction, and that is configured to support the second external window surface of the second window; and a second side frame surface that extends in the second direction, and that is configured to support the second side window surface of the second window, wherein the window system is configured to be arranged in only two states consisting of: a closed state in which the window system is closed and the first window and the second window are parallel in the first direction, panes thereof partly overlap in a second direction that is orthogonal to the first direction, and are connected by the connector, and an opened state in which the window system is opened by a disconnection between the first window and the second window at the connector. (claim 15)

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 19, 2022 are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634